                                      Case 2:21-cv-00027 Document 1-1 Filed 06/23/21 Page 1 of 1
    JS 44 (Rev. 10/20/                                                        CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of JJ1itiatin_g the civil docket sheet. (SEF.INS1'RUC110NS ON NEXT PAGE OF THIS FORM.)
    1. (a) PLAI T WFS                                                                                                 DEFENDANTS
               Jalife, Mayra, B. M.
                a/n/fofF.V. andD.V., Minors                                                                                                         Villarreal, Francisco J.
         (b)   County of Residence of First Listed Plaintiff         Maverick County                                  County of Residence of First Listed Defendant       Union County, AR
                                   (h'XCEI'T IN U.S. PLAJN11FF CASES)                                                                         (IN U.S. I'LAINTIFF CASES ONLY)
                                                                                                                      NOTE:       TN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.

         (C) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
               Rolando Salinas, Knickerbocker, Heredia, Salinas & Salinas, PC                                          Thomas W. Fee and James E. Johnson, Fee Smith Sharp & Vitullo, LLP
               468 Main Street, Eagle Pass, TX 78852 I (830) 773-9228                                                   13155 Noel Road, Suite 1000, Dallas, TX 75240 I (972) 934-9100


    II. BASIS OF JURISDICTION (!'lace an                       "X" in oneBoxOnlyJ                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in one Boxfi>r t'tainliff
                                                                                                              (For Diversify Cases Only)                                             and One Baxfi>r Defendalll}
01         U.S. Government                03     Federal Question                                                                      PTF                DEF                                          PTF       DEF
               Plaintiff                           (U.S. Gavernme/11 Nat a Parly)                       Citizen of This State         0 I             0     l       Incorporated or Principal Place     0   4    0 4
                                                                                                                                                                      of Business In This State

02         U.S Government
             Defendant
                                          04     Diversity
                                                   (Indicale Cilizenship ofParties in flem Ill)
                                                                                                        Citizen of Another State           02         0     2       Incorporated and Principal Place
                                                                                                                                                                      of Business In Another State
                                                                                                                                                                                                          0        05


                                                                                                        Citizen or Subject of a            03         0     3       foreign Nation                        0   6    06
                                                                                                           Porcisn Cou ntry
 IV NATURE OF SUIT ( Pille.: an "X" in One Box Ouly)                                                                                            Cl'ICkh ere ·or: nturc ofS Ull
                                                                                                                                                                            - Code Dcscn otJons.
I
~ 120
      CONTRACT


  ""'"'""~
      Marine                          j
                                              TORTS :
                                            PERSONAL INJURY
                                           310 Airplane
                                                                           PERSONAL INJURY
                                                                        0 365 Personal Injury -  ~}
                                                                                                       :J
                                                                                                               FORFEJTUREIPENALIY
                                                                                                    625 Drug Related Seizure
                                                                                                          of Property 21 USC 881
                                                                                                                                                B         BANKRUPTCY
                                                                                                                                                     422 Appeal 28 USC 158
                                                                                                                                                     423 Withdrawal
                                                                                                                                                                                        B      OTHER STATUTES
                                                                                                                                                                                          375 False Claims Act
                                                                                                                                                                                          376 Qui Tam (31 USC
                                                                                                                                                                                                                            I

  130 Miller Act                           315 Airplane Product                Product Liability    690 Other                                            28 usc 157                     ~     3729(a))
      140 Negotiable Instrument                 Liability               0 367 Health Care/                                                                                                400 State Reapportionment
0

B
      I 50 Recovery of Overpayment
           & Enforcement of Judgment
                                      :J   320 Assault, Libel &
                                                Slander
                                                                              Pharmaceutical
                                                                              Personal Injury                                                   §   PROPERTYRJGHTS                        410 Antitrust
                                                                                                                                                                                          430 Banks and Banking



                                      s
                                                                                                                                                     820 Copyrights
      151 Medicare Act                :J   330 Federal Employers'             Product Liability                                                      830 Patent                           450 Commerce
      I 52 Recovery of Defaulted                Liability               0 368 Asbestos Personal                                                      835 Patent- Abbreviated              460 Deportation
           Student Loans                   340 Marine                          Injury Product                                                            New Drug Application             470 Racketeer Influenced and
           (Excludes Veterans)             345 Marine Product                  Liability                                                        h    840 Trademark                            Corrupt Organizations
0

0
      !53 Recovery of Overpayment
          of Veteran's Benefits
      160 Stockholders' Suits
                                     ~
                                                Liability
                                           350 Motor Vehicle
                                           355 Motor Vehicle
                                                                        §PERSONAL PROPERTY
                                                                          370 Other Fraud
                                                                          371 Truth in Lending
                                                                                                       f-J
                                                                                                               LABOR
                                                                                                    7 !0 Fair Labor Standards
                                                                                                          Act
                                                                                                                                                     880 Defend Trade Secrets
                                                                                                                                                         Act of2016
                                                                                                                                                                                        :J
                                                                                                                                                                                        b
                                                                                                                                                                                          480 Consumer Credit
                                                                                                                                                                                              (15 USC 1681 or 1692)
                                                                                                                                                                                          485 Telephone Consumer
                                                                                                       :J
B
0     190 Other Contract
      195 Contm<t Product Liability   p
                                               Product Liability
                                           360 Other Personal
                                               Injury
                                                                          380 Other Personal
                                                                              Property Damage
                                                                        0 385 Property Damage
                                                                                                    720 Labor/Management

                                                                                                       j  Relations
                                                                                                                                                      SOCIAL SECURITY
                                                                                                                                                     861 HIA (I 395ft)
                                                                                                                                                     862 Black lung (923)
                                                                                                                                                                                        B     Protection Act
                                                                                                                                                                                             490 Cable/Sat TV
                                                                                                                                                                                             850 Securities/Commodities/
      196 frnnchisc
                                      p    362 Personallnjwy -
                                               Medical Malpractice
                                                                              Product Liability
                                                                                                    740 Railway labor Act
                                                                                                    751 family and Medical
                                                                                                         Leave Act
                                                                                                                                                     863 D!WC/D!WW (405(g))
                                                                                                                                                                                        r-
                                                                                                                                                                                                  Exchange
                                                                                                                                                                                             890 Other Statutory Actions
                                                                                                                                                     864 SSID Title XVI
I                                            CIVIL RIGHTS                PRISONER PETITIONS                J
                                                                                                    790 Other Labor Litigation                       865 RSI (405(g)}                   I=   891 Agricultural Acts
Q         REAL PROPERTY
                                      =    440 Other CIVIl Rtghts         Habeas Corpus:         _j 791 Employee Retirement                                                             I=   893 Environmental Matters


§' "
     2 10 Land Condcmnauon
                                           441 Votmg                    ~ 463 Ahen Detamee               Income Security Act                                                                 895 Freedom of In fomtation



                                                                        s
     220 Foreclosure                                                                                                                                FEDERAL TAX SUITS
         ''"'Co- & Ej-~<
     240 Torts to Land
     245 Tort Product Liability
                                           442 Employment
                                           443 Housing/
                                               Accommodattons
                                                                          510 Motwns to Vacate
                                                                              Sentence
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                     870 Taxes (U.S. Plaintiff
                                                                                                                                                         or Defendant)
                                                                                                                                                     871 IRS-11tird Party
                                                                                                                                                                                      B           Act
                                                                                                                                                                                             896 Arbitration
                                                                                                                                                                                             899 Administrative Procedure
     290 All Other Real Property      p    445 Amer. w/ Dtsabihttes -
                                                                           530 General
                                                                           535 Death Penalty                       IMMIGRA fON                            26 usc 7609                            Act/Review or Appeal of

                                      p        Employment
                                           446 Amer. w/Disabilities-
                                                                           Other:
                                                                           540 Mandamus & Other
                                                                           550 Civil Rights
                                                                                                       p       462 Naturalization Application
                                                                                                               465 Other Immigration                                                    0
                                                                                                                                                                                                 Agency Decision
                                                                                                                                                                                             950 Constitutionality of

                                      p        Other
                                           448 Education                   555 Ptison Condition
                                                                           560 Civil Detainee -
                                                                                                                   Actions                                                                       State Statutes


                                                                               Conditions of
                                                                               Confinement
V. 0 RIG IN (Place an          "X" in One Box Only)
0    I    Original         02 Removed from                 03        Remanded from                0 4 Reinstated or           0    5 Transferred from           0     6 Multidistrict            0   8 Multidistrict
          Proceeding          State Court                            Appellate Court                  Reopened                       Another District                    Litigation -                  Litigation-
                                                                                                                                     (specify)                           Transfer                      Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Dll not citejllrisdictional sfilllltes 11nless diversity):
                                            28 U.S.C. §§ 1332(a ). 1441(a) and 1446(a )
VI. CAUSE OF ACTION                         Brief description of cause: lntersectionnl accide:nl between tractor-traileropcrntcd by Goad and a pick-up truck operated by Francisco Javier

VII. REQUESTED IN    0                           CHECK IF THIS IS A CLASS ACTION                               DEMAND$ $200.000.00 -                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F R.Cv.P                                                          $1,000,000.00             JURY DEMAND:                      0Yes       0No

VIII. RELATED CASE(S)
      IF ANY                                   (See inslmcliom):
                                                                        JUDGE       U.S. Magistrate Judge Collis White                               DOCKET NUMBER                   2: 19-CV-00056-AM
                                                                          SIGN


FOR .O FVIC

     RECEIPT#                      AMOUNT                                     A                                                    JUDGE                                  MAG. JUDGE
